Case 15-33896-KRH          Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                                   Document    Page 1 of 36



 JONES DAY                                       HUNTON ANDREWS KURTH LLP
 North Point                                     Riverfront Plaza, East Tower
 901 Lakeside Avenue                             951 East Byrd Street
 Cleveland, Ohio 44114                           Richmond, Virginia 23219
 Telephone: (216) 586-3939                       Telephone: (804) 788-8200
 Facsimile: (216) 579-0212                       Facsimile: (804) 788-8218
 Carl E. Black (admitted pro hac vice)           Tyler P. Brown (VSB No. 28072)
 Thomas A. Wilson (admitted pro hac vice)        J.R. Smith (VSB No. 41913)
                                                 Henry P. (Toby) Long, III (VSB No. 75134)
 Attorneys for Reorganized Debtors               Justin F. Paget (VSB No. 77949)



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


 In re:                                                 Chapter 11

 Alpha Natural Resources, Inc., et al.,                 Case No. 15-33896 (KRH)

                                Debtors.                (Jointly Administered)


           OBJECTION OF THE REORGANIZED DEBTORS TO LONE WOLFE
             NATURAL RESOURCES, INC.’S MOTION TO REOPEN CASE

                 Old ANR, LLC (f/k/a Alpha Natural Resources, Inc.) and its affiliates, as

 reorganized debtors (collectively, the “Reorganized Debtors”), file this objection (the

 “Objection”) to the Motion to Reopen Case (Docket No. 4172) (the “Motion to Reopen”) filed by

 Lone Wolfe Natural Resources, Inc. (“Lone Wolfe”) in the above-referenced bankruptcy cases,

 which were closed by Order of this Court on June 28, 2018 (Docket No. 4119). In support of

 this Objection, the Reorganized Debtors submit as follows:
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                          Desc Main
                                  Document    Page 2 of 36


                                         Preliminary Statement 1

                1.        On December 11, 2018 – 30 months after this Court entered the

 Confirmation Order and 6 months after this Court closed these cases – Lone Wolfe filed the

 Motion to Reopen seeking a declaration allowing it to proceed with its Complaint against Arley

 Johnson (“Johnson”), an employee of the Debtors (i.e., a Released Party), because Lone Wolfe’s

 underlying cause of action – that clearly is based on Lone Wolfe’s prepetition claim against the

 Debtors – allegedly was not discharged and enjoined under the Plan. 2

                2.        Specifically, Lone Wolfe is asking the Court at this late date to reopen

 these cases and hold an evidentiary hearing to determine whether Lone Wolfe’s Complaint

 against Johnson is based on gross negligence or willful misconduct and, thus, is carved out of the

 Plan injunction. A plain reading of the Complaint, however, reveals that Lone Wolfe is seeking

 to recover damages for prepetition work Lone Wolfe performed pursuant to the Construction

 Agreement between Lone Wolfe and Debtor Brooks Run. Johnson is not a party to the

 Construction Agreement.         By Lone Wolfe’s own admission, at all times relevant to the

 Complaint, Johnson was acting as an agent or employee of the Debtors. Nowhere does the

 Complaint allege that Johnson was acting in his individual capacity or outside the scope of his

 employment. Given that the alleged claim arose in the scope of Johnson’s employment, the

 Reorganized Debtors (like the Debtors before them) are indemnifying Johnson for fees and

 expenses incurred defending against Lone Wolfe.




 1
        Capitalized terms used but not defined in the Preliminary Statement shall have the meanings set forth
        below.
 2
        As explained below, the Complaint currently is pending in the District Court for the Southern District of
        West Virginia. A copy of the Complaint is annexed as Exhibit 1 to this Objection.
                                                       2
Case 15-33896-KRH          Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                           Desc Main
                                   Document    Page 3 of 36


                 3.        Lone Wolfe provides no particular support in the Motion to Reopen

 establishing why cause exists for this Court to reopen these cases. Rather, Lone Wolfe avers

 generally in the Motion to Reopen that the Plan did not release its cause of action against

 Johnson because the Complaint is based on the gross negligence or willful misconduct of

 Johnson. Nowhere in the Complaint, however, does Lone Wolfe allege that Johnson’s actions

 constituted gross negligence or willful misconduct. The mere statements in the Complaint that

 Johnson acted with malice and such action constitutes tortious interference do not constitute

 gross negligence or willful misconduct.

                 4.        In short, by the Complaint, Lone Wolfe is trying to recover payment from

 an employee of the Debtors of its prepetition claim against a Debtor. 3 Such an action by Lone

 Wolfe plainly is enjoined by the Plan, and is precisely the type of action the Plan injunction is

 designed to prevent. As set forth below, the Court should reject the Motion to Reopen because

 Lone Wolfe is not entitled to the relief it seeks against Johnson as a matter of law.

                 5.        The Court also should deny the Motion to Reopen because it would be

 highly prejudicial to the Reorganized Debtors, especially at this late stage. Such prejudice

 includes (i) disturbing the finality of these closed cases, (ii) forcing the Reorganized Debtors to

 incur costs to indemnify Johnson’s defense of a meritless cause of action based on a prepetition

 claim against the Debtors and, thus, impacting the Reorganized Debtors’ fresh start, (iii) risk

 opening the floodgates to embolden other vendors to pursue similar meritless causes of action,

 and (iv) renewing the Reorganized Debtors’ obligation to pay significant quarterly U.S. Trustee

 fees.


 3
         Lone Wolfe filed a Proof of Claim against Brooks Run that is based on the same cause of action asserted in
         the Complaint. Lone Wolfe’s Proof of Claim was allowed and satisfied in these Chapter 11 Cases as a
         Category 1 General Unsecured Claim.
                                                        3
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                Document    Page 4 of 36


                6.      In addition to prejudice arising from the blatant fact that Lone Wolfe’s

 cause of action is nothing more than a thinly veiled and inappropriate attempt to pursue an

 employee of the Debtors for its prepetition claim, Lone Wolfe’s delay in filing the Motion to

 Reopen is even more egregious and prejudicial to the Reorganized Debtors’ fresh start

 considering that Lone Wolfe represented to the District Court over 18 months ago (and long

 before these Chapter 11 Cases were closed) that it intended to seek authority from this Court to

 pursue the Complaint against Johnson. Such representation occurred after the Reorganized

 Debtors informed Lone Wolfe that Lone Wolfe was barred by the Plan discharge and injunction

 from proceeding with the Complaint against Johnson. Lone Wolfe can offer no credible excuse

 for why it waited so long to seek authority from this Court to pursue the Complaint. If Lone

 Wolfe truly believed that it held a valid cause of action against Johnson, Lone Wolfe could have

 taken action with this Court long ago. To the extent Lone Wolfe has any rights with respect to a

 cause of action against Johnson (which it does not), Lone Wolfe has sat on those rights and

 should bear the consequences.

                7.       In sum, Lone Wolfe has failed to demonstrate in the Motion to Reopen,

 and cannot demonstrate, that cause exists for this Court to reopen the cases to permit a vendor of

 the Debtors to burden the Reorganized Debtors and Johnson at this late date with an evidentiary

 hearing to determine whether a prepetition cause of action against Johnson that is based entirely

 on the vendor’s contract with the Debtors was released under the Plan.

                8.      Nevertheless, to the extent this Court believes it is appropriate to reopen

 the cases to determine whether Lone Wolfe’s alleged cause of action against Johnson is

 discharged under the Plan, the Reorganized Debtors request that this Court provide in any order

 approving the Motion to Reopen that (i) Lone Wolfe shall pay any U.S. Trustee’s quarterly fees

                                                 4
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                                 Document    Page 5 of 36


 that may be owed as a result of reopening these cases, (ii) only the lead case of Alpha Natural

 Resources, Inc., Case Number 15-33896 (KRH), shall be reopened and such case shall only be

 reopened for the limited purpose of considering and determining whether the Complaint is

 released, and (iii) the case shall be closed automatically and without the need for further order of

 the Court upon the entry of a dispositive order determining whether Lone Wolfe’s alleged claim

 against Johnson is discharged and enjoined.

                                       Relevant Background

                A.      Confirmation of the Plan and Discharge of Claims Against Employees
                        of the Debtors

                9.       On August 3, 2015 (the “Petition Date”), the above-captioned debtors

 (collectively, the “Debtors”) filed petitions in the United States Bankruptcy Court for the Eastern

 District of Virginia, Richmond Division (the “Bankruptcy Court”), for relief under chapter 11 of

 title 11 of the United States Code, commencing the above-captioned bankruptcy cases (the

 “Chapter 11 Cases”).

                10.      On July 12, 2016, this Court entered its Order Confirming Second

 Amended Joint Plan of Reorganization of Debtors and Debtors in Possession, as Modified

 (Docket No. 3038) (the “Confirmation Order”), confirming the Second Amended Joint Plan of

 Reorganization of Debtors and Debtors in Possession dated May 25, 2016 (Docket No. 3283) (as

 modified by the Confirmation Order, the “Plan”). The Plan became effective on July 26, 2016

 (the “Effective Date”), and the Debtors emerged from these cases as the “Reorganized Debtors.”

                11.      Lone Wolfe was served with a copy of the Plan on June 14, 2016. See

 Affidavit of Service, at Exhibit A/B, p. 53 of 95 (Docket No. 2662).

                12.      Pursuant to the Plan, as of the Effective Date, all parties holding a claim

 against the Debtors forever released, waived and discharged all liabilities in any way relating to a
                                                  5
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                          Desc Main
                                  Document    Page 6 of 36


 Debtor that such party has, had or may have against, among others, employees of the Debtors

 serving on or after the Petition Date. Such release, however, is subject to the standard carve-out

 that appears in most Chapter 11 plans for actions or omissions determined to have constituted

 gross negligence or willful misconduct. 4

                13.       Specifically, Article III.E.6.b of the Plan states, in part, that:

                [e]ach holder of a Claim or Interest, to the fullest extent
                permissible under law, will be deemed to forever release, waive
                and discharge all Liabilities in any way relating to a Debtor, the
                Chapter 11 Cases, the Estates, the Plan, the Confirmation Exhibits
                or the Disclosure Statement that such Person has, had or may
                have against any Released Party (which release will be in addition
                to the discharge of Claims and termination of Interests provided
                herein and under the Confirmation Order and the Bankruptcy
                Code); provided, however, that the foregoing provisions shall not
                affect the liability of any Released Party that otherwise would
                result from any act or omission to the extent that act or omission is
                determined in a Final Order to have constituted gross negligence
                or willful misconduct . . . .”

 Plan at § III.E.6.b (emphasis added). This same release provision is set forth in paragraph 33 of

 the Confirmation Order. See Confirmation Order at ¶ 33.

                14.       As set forth in Sections I.A.205 and I.A.213, the Plan defines a Released

 Party to include, among others, the Debtors’ employees serving on or after the Petition Date.

 See Plan at § I.A.205 (providing that Released Parties includes, among others, “Representatives”

 of the Debtors); id. at § I.A.213 (providing that Representatives includes, among others,

 employees serving on or after the Petition Date).




 4
        See In re Health Diagnostic Laboratory, Inc., 551 B.R. 218, 234 (Bankr. E.D. Va. 2016) (finding a release
        provision in a Chapter 11 plan appropriate where the estates “remain appropriately protected by the
        reasonable carve out set forth in the Liquidating Plan for claims involving willful misconduct or gross
        negligence”).
                                                       6
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                   Desc Main
                                 Document    Page 7 of 36


                15.     Confirmation of the Plan also operates as an injunction against creditors

 and other parties holding claims against the Debtors from taking certain actions against Released

 Parties with respect to such claims, including, but not limited to, “commencing, conducting or

 continuing in any manner, directly or indirectly, any suit, action or other proceeding of any kind

 against any Released Party, or the respective assets or property thereof.” See id. at III.E.5;

 Confirmation Order at ¶ 52.

                16.     Section VIII of the Plan provides that this Court retains exclusive

 jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases and the Plan,

 including issues related to the releases and enforcement of the Plan injunction. Specifically,

 Section VIII of the Plan provides, in relevant part, that the “Bankruptcy Court will retain

 exclusive jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases and the

 Plan to the fullest extent permitted by law,” including, among other things, jurisdiction to:

                F.      Enter such orders as may be necessary or appropriate to
                        implement or consummate the provisions of the Plan and
                        all . . . releases . . . entered into . . . in connection with the
                        Plan . . . .;

                G.      Resolve any cases, controversies, suits or disputes that may
                        arise in connection with the . . . interpretation or
                        enforcement of the Plan or any . . . release . . . that is
                        entered into . . . pursuant to the Plan, including . . . any
                        Person’s rights arising from or obligations incurred in
                        connection with the Plan;

                I.      Issue injunctions, enforce the injunctions contained in the
                        Plan and the Confirmation Order, enter and implement
                        other orders or take such other actions as may be necessary
                        or appropriate to restrain interference by any Person with
                        consummation, implementation or enforcement of the Plan,
                        [and] the Confirmation Order . . . .;

                K.      Determine any other matters that may arise in connection
                        with or relate to the Plan . . . or any release . . . entered


                                                    7
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                                Document    Page 8 of 36


                       into . . . in connection with the Plan . . . or the Confirmation
                       Order . . . .;

               L.      Enforce or clarify any orders previously entered by the
                       Bankruptcy Court in the Chapter 11 Cases . . . .

               17.      On or about August 2, 2016, Lone Wolfe was served with the Notice of (I)

 Entry of Order Confirming the Second Amended Joint Plan of Reorganization of Debtors and

 Debtors in Possession and Occurrence of the Effective Date of the Plan, notifying Lone Wolfe

 that, among other things, the Effective Date of the Plan was July 26, 2016. See Affidavit of

 Service, at Exhibit E, p. 964 of 1782 (Docket No. 3268).

               18.      Johnson, as an employee of the Debtors serving on and after the Petition,

 is a Released Party and any claims against Johnson relating in any way to the Debtors were

 discharged and enjoined under the Plan and Confirmation Order, unless it is determined that such

 claims are based on willful misconduct or gross negligence.

               19.      On June 28, 2018, this Court entered its Order closing the Chapter 11

 Cases (Docket No. 4119) (the “Order Closing Cases”).

               B.      The Construction Agreement and Claims By and Between Debtor
                       Brooks Run and Lone Wolfe

               20.      On or about November 19, 2013, Lone Wolfe and Debtor Brooks Run

 Mining Company, LLC (“Brooks Run”) entered into that certain Construction Agreement (the

 “Construction Agreement”). Pursuant to the Construction Agreement, Brooks Run engaged

 Lone Wolfe as an independent contractor to perform certain construction work at the Sumter

 Mine Area, located near Ebacan, Webster County, West Virginia. A true and accurate copy of

 the Construction Agreement is attached as Exhibit 2 to this Objection.




                                                  8
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22              Desc Main
                                Document    Page 9 of 36


                21.     Pursuant to the Construction Agreement, and prior to the Petition Date,

 Lone Wolfe performed work for Brooks Run constructing a haul road at the Sumter Mine Area

 (the “Haul Road Project”).

                22.     On May 19, 2015, Brooks Run filed a complaint (the “Brooks Run

 Complaint”) against Lone Wolfe in the Circuit Court of Webster County, West Virginia,

 captioned Brooks Run Mining Co., LLC v. Lone Wolfe Natural Resources Services, Inc., Case No.

 15-c-16 (the “Brooks Run Lawsuit”), alleging that Lone Wolfe materially breached the

 Construction Agreement in connection with the Haul Road Project. As a result of Lone Wolfe’s

 material breach, the Brooks Run Complaint alleges that Brooks Run suffered damages, including,

 but not limited to, (i) issuance of violations by the West Virginia Department of Environmental

 Protection and (ii) additional and excess costs of hiring another vendor to correct and complete

 work that Lone Wolfe was contractually obligated to perform.

                23.     On August 20, 2015, after being informed by counsel for Lone Wolfe of

 these Chapter 11 Cases, the Circuit Court of Webster County entered an Order striking the

 Brooks Run Lawsuit from its docket without prejudice. Neither the Debtors nor Reorganized

 Debtors have taken any additional action to pursue the Brooks Run Lawsuit.

                24.     On or about February 19, 2016, Lone Wolfe filed Claim No. 6907 (the

 “Proof of Claim”) in these Chapter 11 Cases, in the amount of $141,606.10, asserting a general

 unsecured claim against the Debtors based on unpaid invoices for the Haul Road Project A true

 and accurate copy of the Proof of Claim is attached as Exhibit 3 to this Objection.

                25.     On December 19, 2017, the Reorganized Debtors accepted and

 designated the Proof of Claim for allowance as a Category 1 General Unsecured Claim (as

 defined in the Plan). See Reorganized Debtors’ Fifth Notice of Designation of Allowed Claims

                                                 9
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                       Desc Main
                                 Document     Page 10 of 36


 (Docket No. 4040). The Reorganized Debtors subsequently mailed Lone Wolfe distribution

 payments in full and final satisfaction of its allowed claim in accordance with the Plan and Order

 Closing Cases. As of the date hereof, such distribution payments remain uncashed.

                C.       Lone Wolfe’s Complaint Against Johnson

                26.      On or about January 15, 2016, Lone Wolfe filed the complaint (the

 “Complaint”) against Johnson in the Circuit Court of Nicholas County, West Virginia, captioned

 Lone Wolfe Natural Resources Services, Inc. v. Arley Johnson, Case No. 16-C-6.

                27.      By the Complaint, Lone Wolfe asserts that, on or after November 19,

 2013, it entered into the Construction Agreement with Brooks Run for purposes of engaging

 Lone Wolfe to perform construction work at the Sumter Mine Area near Ebacon, West Virginia.

 See Complaint at ¶ 3.

                28.      Johnson is not a party to the Construction Agreement. Johnson was an

 engineer employed by Debtor Maxxim Shared Services LLC (“Maxxim”) on and after the

 Petition Date. 5 Maxxim provided shared services to Brooks Run and other Debtors.

                29.        Lone Wolfe admits in the Complaint that Johnson “at all times relevant

 hereto, was an agent or employee of . . . Brooks Run.” See id. at ¶ 4; see also id. at ¶ 11

 (providing that Lone Wolfe submitted an invoice to Johnson “in his capacity as an employee of

 Brooks Run”). Nowhere does the Complaint allege that Johnson was acting in his individual

 capacity or outside the scope of his employment. Given that the alleged claim arose in the scope

 of Johnson’s employment with the Debtors, the Debtors and subsequently the Reorganized

 Debtors are indemnifying Johnson for fees and expenses incurred defending against Lone Wolfe.



 5
        After the Effective Date, Johnson was employed as an engineer by Reorganized Debtor Maxxim Shared
        Services LLC. Johnson has since chosen to leave his employment with the Reorganized Debtors.
                                                    10
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22             Desc Main
                                 Document     Page 11 of 36


                    30.   The Complaint alleges that Johnson, as an employee and agent of Brooks

 Run: (1) failed and refused to authorize payments under the Construction Agreement to be made

 by Brooks Run to Lone Wolfe, resulting in Lone Wolfe never being paid for its services under

 the Construction Agreement, and (2) arranged for a contractor “unrelated to Lone Wolfe” to

 perform work on the project, which work had been assigned to Lone Wolfe in the Construction

 Agreement. See id. at ¶¶ 15, 18, 19, 21, 22 and 24. The Complaint asserts that hiring the

 unrelated contractor allegedly interfered with Lone Wolfe’s efforts to do its work under the

 Construction Agreement. See id. at ¶ 25. The Complaint concludes that the foregoing actions by

 Johnson were committed by him “with malice toward Lone Wolfe and constituted tortious

 interference by Johnson with Lone Wolfe’s construction agreement contract with Brooks Run.”

 See id. at ¶ 26.

                    31.   The Complaint alleges that Johnson’s actions “caused Lone Wolfe to be

 denied income under the said construction agreement to which Lone Wolfe was and is entitled in

 the amount of $160,000.” See id. at ¶ 27.

                    32.   On or about February 18, 2016, Johnson filed a Notice of Removal

 removing Lone Wolfe’s action to the District Court for the Southern District of West Virginia, as

 Civil Action No. 2:16-cv-1701 (the “District Court Action”).

                    33.   In response to a motion to dismiss filed by Johnson, on March 18, 2016,

 the District Court for the Southern District of West Virginia (the “District Court”) issued its

 Memorandum Opinion and Order (District Court Action, Docket No. 7) staying the action

 pending the conclusion of these Chapter 11 Cases, although noting that Lone Wolfe failed to file

 a timely response to the motion to dismiss. A true and accurate copy of the Memorandum

 Opinion and Order is attached as Exhibit 4 to this Objection. Notably, the District Court found

                                                 11
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                Document     Page 12 of 36


 that, based on the allegations in the Complaint, “Johnson is being sued in his capacity as an agent

 for Brooks Run.” See Memorandum Opinion and Order at p. 6. The District Court also held

 that finding Johnson liable for the actions and inactions asserted in the Complaint “amounts to

 findings Brooks Run is liable because, as Lone Wolfe alleges, Johnson acted and failed to act in

 his capacity as an agent for Brooks Run.” See id. at p. 7.

                34.     On or about March 19, 2016, Lone Wolfe filed a motion in the District

 Court to remand the action to the Circuit Court of Nicholas County, West Virginia and

 memorandum in support thereof (the “Memorandum in Support”) (District Court Action, Docket

 Nos. 8 and 9). A true and accurate copy of the Memorandum in Support is attached as Exhibit 5

 to this Objection. In the Memorandum in Support, Lone Wolfe asserts that it filed the Complaint

 against Johnson because Johnson allegedly “engaged in tortious interference with a written

 construction agreement between Lone Wolfe and Brooks Run . . . that damaged Lone Wolfe’s

 business and financial interests.” See Memorandum in Support at p. 1. Lone Wolfe asserts that

 “[s]pecifically, on multiple occasions [Johnson] failed and/or refused to authorize payment of

 invoices submitted by Lone Wolfe to Brooks Run for work and services performed under the

 specific directions and instructions of [Johnson] and services for which [Johnson]

 acknowledged Lone Wolfe was owed payment.” See id. at pp. 1-2 (emphasis added). Lone

 Wolfe further contends that “[w]hile performing supervisory duties for Brooks Run, [Johnson]

 also arranged for a contractor unrelated to Lone Wolfe to enter into and perform work on the

 project which had previously been assigned to Lone Wolfe pursuant to its agreement with

 Brooks Run.” See id. at p. 2 (emphasis added). The District Court subsequently entered an

 Order denying the motion to remand because it stayed the District Court Action (District Court

 Action, Docket No. 10).

                                                 12
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                                Document     Page 13 of 36


                35.      On or about June 15, 2017, Lone Wolfe filed a motion in the District

 Court, along with a memorandum in support (District Court Action, Docket Nos. 13 and 14)

 (together, the “Lift Stay Motion”), asking the District Court to lift its stay of the District Court

 Action. Lone Wolfe asserts in the Lift Stay Motion that it had not received any payment on its

 claim in the Chapter 11 Cases and, therefore, “there is no possibility that Lone Wolfe’s claim

 against Mr. Johnson has been satisfied, in part or in whole, by payments from Alpha Natural

 Resources, Brooks Run, or Maxxim.” See Lift Stay Motion at ¶ 6.

                36.      Bankruptcy counsel to the Reorganized Debtors first learned of the

 District Court Action and Lone Wolfe’s Complaint against Johnson after Lone Wolfe filed the

 Lift Stay Motion. On June 28, 2017, bankruptcy counsel to the Reorganized Debtors emailed

 counsel to Lone Wolfe (the “June 28th Email”) demanding that Lone Wolfe immediately

 withdraw the District Court Action because Lone Wolfe’s claim against Johnson was discharged

 and released under the Plan in the Chapter 11 Case. The June 28th Email further explains that the

 Reorganized Debtors submit that any action by Lone Wolfe to enforce the claim against Johnson

 is in violation of the Plan injunction. A true and accurate copy of the June 28th Email is attached

 as Exhibit 6 to this Objection.

                37.      On July 14, 2017, the District Court entered an Order (District Court

 Action, Docket No. 20) denying the Lift Stay Motion because this Bankruptcy Court “maintains

 exclusive jurisdiction over the enforcement of the Chapter 11 plan at issue,” and Lone Wolfe

 “represented that it intends to move [this Bankruptcy Court] for interpretation of the plan to

 determine whether its claim is barred.”

                38.      Despite its representation to the District Court, Lone Wolfe failed to take

 any additional action to pursue the Complaint. On August 16, 2018 (over a year after Lone

                                                 13
Case 15-33896-KRH          Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                            Desc Main
                                  Document     Page 14 of 36


 Wolfe represented it would seek relief from this Court), the District Court entered an Order

 (District Court Action, Docket No. 21) requesting a joint status report by September 12, 2018.

                 39.       On September 12, 2018, Lone Wolfe and Johnson filed their Joint Status

 Report of the Parties (District Court Action, Docket No. 22) (the “Joint Status Report”) with the

 District Court. A copy of the Joint Status Report is attached as Exhibit 7 to this Objection. By

 the Joint Status Report, (i) Johnson maintains that Lone Wolfe’s claim in the District Court

 Action was discharged and enjoined under the Plan and (ii) Lone Wolfe represents that it

 anticipates filing pleadings in this Bankruptcy Court “within a few days.”                  The District Court

 subsequently entered an Order directing the parties to file a second joint status report by

 December 21, 2018 (District Court Action, Docket No. 23). 6

                 40.       For more than 18 months following entry of the District Court’s Order

 denying the Lift Stay Motion, Lone Wolfe failed to take any action with in this Court, or to

 otherwise pursue the Complaint, until it filed the Motion to Reopen with this Court on December

 11, 2018 (Docket No. 4172). 7



 6
       Lone Wolfe and Johnson filed their second joint status report, on December 21, 2018 (District Court Action,
       Docket No. 24), informing the District Court that Lone Wolfe filed the Motion to Reopen.
        The Reorganized Debtors suspect that Lone Wolfe only is taking action now because the District Court
        requested the status report by December 21, 2018. Having neglected to seek relief from this Court for the
        past 18 months, the Reorganized Debtors believe Lone Wolfe is using the Motion to Reopen, and threat of
        an evidentiary hearing before this Court on whether its alleged claim against Johnson is discharged, as its
        final attempt to gain leverage to force a settlement on its prepetition claim against a Debtor. Put plainly,
        Lone Wolfe’s objective is to circumvent and undermine Orders of this Court and bankruptcy law to
        improperly coerce a settlement that will increase the distribution on its Proof of Claim. The Reorganized
        Debtors will not succumb to such perverse pressure, and submit the Court should not condone Lone
        Wolfe’s inappropriate and dilatory tactic and deny the Motion to Reopen.
 7
        By the Motion to Reopen, Lone Wolfe seeks to reopen these Chapter 11 Cases to permit Lone Wolfe to
        commence an adversary proceeding against Brooks Run and Johnson for a declaratory judgment that Lone
        Wolfe’s claims against Johnson are not discharged and enjoined under the Plan. While the Reorganized
        Debtors believe that the Motion to Reopen should be denied, if the Court disagrees, the Reorganized
        Debtors submit that commencement of an adversary proceeding here is neither necessary nor appropriate
        under Bankruptcy Rule 7001. Instead, Lone Wolfe should simply move this Court, pursuant to section 105
        of the Bankruptcy Code, for a determination regarding whether its alleged claim against Johnson was
                                                        14
Case 15-33896-KRH           Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                          Desc Main
                                   Document     Page 15 of 36


                                                     ARGUMENT

                  A.       Cause Does Not Exist To Reopen These Cases to Consider Lone
                           Wolfe’s Request for Relief

                  41.       Lone Wolfe has failed to establish cause to reopen these Chapter 11

 Cases.

                  42.       Section 350(b) of the Bankruptcy Code provides: “[a] case may be

 reopened in the court in which such case was closed to administer assets, to accord relief to the

 debtor, or for other cause.” 11 U.S.C. § 350(b). Here, Lone Wolfe does not argue that these

 cases should be reopened “to administer assets” or “to accord relief to the debtor.” Lone Wolfe’s

 request is predicated entirely on the “for other cause” prong of section 350(b).

                  43.       In analyzing section 350(b), the Fourth Circuit has adopted a

 discretionary approach to reopening, allowing the court to consider the totality of the

 circumstances in each particular case. See Hawkins v. Landmark Fin. Co. (In re Hawkins), 727

 F.2d 324, 326 (4th Cir. 1984). With that in mind, the Bankruptcy Court for the Eastern District

 of Virginia has held that a court should reopen a case “only upon a showing of compelling

 circumstances.” In re Mutts, 131 B.R. 306, 307 (Bankr. E.D. Va. 1991) (emphasis added). In

 particular, a court should not reopen a case “where it appears that to do so would be futile and

 a waste of judicial resources.” In re Carberry, 186 B.R. 401, 402 (Bankr. E.D. Va. 1995)

 (emphasis added). As Judge St. John held, in In re Cutright, “if reopening a case would be futile


 (continued…)



          discharged and enjoined by the Plan and Confirmation Order. See, e.g., Kalikow v. Solow (In re Kalikow),
          602 F.3d 82, 93 (2d Cir. 2010) (holding that the enforcement of a pre-existing injunction can be resolved
          through a “motion as a contested matter rather than through an adversary proceeding”); In re WorldCorp,
          Inc., 252 B.R. 890, 895 (Bankr. D. Del. 2000) (“[A]n adversary proceeding is not necessary where the
          relief sought is the enforcement of an order previously obtained.”).
                                                        15
Case 15-33896-KRH           Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22               Desc Main
                                   Document     Page 16 of 36


 because the moving party could not achieve the objective underlying the motion to reopen, the

 motion should be denied.” 2012 WL 1945703, at *4 (Bankr. E.D. Va. May 30, 2012); see also

 Horizon Aviation of Va., Inc. v. Alexander, 296 B.R. 380, 382 (E.D. Va. 2003) (observing that

 there must be a compelling cause to justify reopening a bankruptcy case and concluding that

 “[t]here is no cause if reopening would serve no purpose”).

                 44.        Furthermore, although the Court has discretion in reopening a case for

 cause, the burden on establishing such cause rests with the party seeking the reopening. In re

 Hardy, 209 B.R. 371, 374 (Bankr. E.D. Va. 1997).

                 45.        In discussing the gravity of reopening a bankruptcy case, the Fourth

 Circuit has stated that:

                 [R]e-opening defeats one of the major purposes of the Bankruptcy
                 Act; to stabilize an insolvent debtor’s financial position at the time
                 of the filing of the petition, to relieve him of his existing financial
                 burdens, and to provide his then assets for the relief of his creditors.
                 Re-opening removes the element of certainty from the
                 adjudication and settlement of the estates. It is as essential to the
                 creditors as it is desirable to the bankrupt that this element of
                 certainty be destroyed only for the most compelling cause.

 Reid v. Richardson, 304 F.2d 351, 355 (4th Cir. 1962) (emphasis added). Among the factors

 courts consider when making a determination under section 350(b) are whether the movant can

 obtain the relief sought, as a matter of law, in its primary motion and prejudice that reopening

 would cause. See, e.g., Reid, 304 F.2d at 355; In re Wilson, 492 B.R. 691, 695 (Bankr. S.D.N.Y.

 2013) (listing the factors and denying the motion to reopen because “it is clear at the outset that

 no relief to the [movant] would be forthcoming if the case was reopened”); In re Frazer/Exton

 Dev., L.P., 503 B.R. 620, 643 (Bankr. E.D. Pa. 2013) (holding that no purposes would be served

 by reopening the bankruptcy cases “because, as a matter of law, [the movant] cannot satisfy the


                                                   16
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                               Document     Page 17 of 36


 standard required for such an action”); see also Horizon Aviation, 296 B.R. at 382 (citing

 Carberry, 186 B.R. at 403).

                46.     Here, Lone Wolfe has not, and cannot, meet its burden to demonstrate

 that there is compelling cause to reopen these cases to determine whether its cause of action

 against Johnson is discharged and enjoined by the Plan. As set forth below, Lone Wolfe cannot

 obtain the relief sought as a matter of law, and reopening the cases would be highly prejudicial to

 the Reorganized Debtors.


                47.     The Reorganized Debtors submit that case law provides the Court should

 not hold a mini-trial on Lone Wolfe’s underlying request for relief in connection with the Motion

 to Reopen, but instead should simply ask whether, as a matter of law, Lone Wolfe is entitled to

 such relief. See, e.g., In re Cutright, 2012 WL 1945703, at *4 (Bankr. E.D. Va. 2012) (“A

 court’s inquiry into the substance of the underlying relief sought by the moving party for the

 purpose of determining whether sufficient cause exists to justify reopening should not, however,

 devolve into a de facto ruling on the merits.”) (citing Lopez v. Specialty Rests. Corp. (In re

 Lopez), 283 B.R. 22, 28 (B.A.P. 9th Cir. 2002) (“[T]he decision whether to reopen should not

 become a battleground for litigation of the underlying merits.”)). As explained below, the

 answer to whether Lone Wolfe is entitled to the underlying relief as a matter of law plainly is

 “no.”

                (i)    Lone Wolfe Cannot Obtain the Relief It Seeks Against Johnson as a
                       Matter of Law

                48.     The allegations that form the basis for Lone Wolfe’s claim occurred in

 West Virginia and, therefore, West Virginia law applies, including to any determination by this

 Court regarding whether Lone Wolfe’s claim constitutes gross negligence or willful misconduct

                                                 17
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22               Desc Main
                               Document     Page 18 of 36


 (if the Court agrees to reopen these Chapter 11 Cases to make such a determination). See, e.g.,

 In re Philadelphia Newspapers, LLC, 450 B.R. 99, 104 (Bankr. E.D Pa. 2011) (applying

 applicable state law to determine whether claims brought post-confirmation constituted gross

 negligence or willful misconduct so as to be exempt from the plan releases).

               49.      Reopening the cases to consider whether Lone Wolfe’s claims against

 Johnson asserted in the Complaint were discharged and enjoined under the Plan would be a

 waste of this Court’s resources because Lone Wolfe’s claims against Johnson fall woefully short

 of gross negligence or willful misconduct and are not actionable either in contract or tort as a

 matter of West Virginia law.

                       (a)      The Mere Statements that Johnson’s Actions Were Committed
                                “with Malice Toward Lone Wolfe and Constitute Tortious
                                Interference” by Johnson Do Not Constitute Gross Negligence or
                                Willful Misconduct

               50.      While Lone Wolfe states generally in the Complaint that Johnson’s

 actions were committed “with malice toward Lone Wolfe and constituted tortious interference by

 Johnson with Lone Wolfe’s construction agreement contract with Brooks Run,” that is not

 sufficient to circumvent the Plan injunction. Such conclusory allegations are insufficient to

 demonstrate gross negligence or willful misconduct.

               51.      West Virginia law “recognizes a distinction between negligence,

 including gross negligence and wilful [sic], wanton and reckless misconduct.” Mandolidis v.

 Elkins Indus., 246 S.E.2d 907, 913 (W. Va. 1978).     As the Fourth Circuit noted in Rutecki v.

 CSX Hotels, Inc., “[w]hile the West Virginia Supreme Court of Appeals has never provided its

 own definition of gross negligence, it has interpreted Virginia law to define gross negligence as

 the ‘degree of negligence which shows an utter disregard of prudence amounting to complete

 neglect of the safety of another.’” 290 Fed.Appx. 537, 542-43 (4th Cir. 2008) (citing Dodrill v.
                                                18
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                                Document     Page 19 of 36


 Young, 102 S.E.2d 724, 730 (W. Va. 1958)). The Fourth Circuit found that “Virginia courts

 have further defined gross negligence as ‘an utter disregard of prudence, amounting to complete

 neglect of the safety of another, such as to be shocking to reasonable men.’” Id. at 543 (citing

 Finney v. Finney, 125 S.E.2d 191, 193 (Va. 1962)).

                52.      Furthermore, as held by the District Court of the Eastern District of

 Virginia, “[w]hether conduct constitutes gross negligence is generally a question of fact, not of

 law, but a party claiming gross negligence must plead facts that, if true, show that the defendant

 was grossly negligent.” Sykes v. Bayer Pharm. Corp., 548 F. Supp. 208, 217 (E.D. Va. 2008).

 In Sykes, the court held that mere conclusory allegations that defendant was “grossly negligent

 because it willfully, wantonly, recklessly, and heedlessly disregarded [the plaintiff’s] safety” are

 insufficient to state a claim for gross negligence or willful misconduct.” Id.

                53.      Although not based on an interpretation of West Virginia law, in Oaktree

 Capital Mgmt., L.P. v. Mudd (In re Shengda Tech, Inc.), the District Court for the District of

 Nevada affirmed a decision by the bankruptcy court holding that a similar claim was barred by a

 plan injunction because it was for simple negligence rather than gross negligence. As in the

 present case, the Oaktree plan contained an exception to the injunction for claims alleging “gross

 negligence” or “willful misconduct.” 2015 U.S. Dist. LEXIS 118525, at *7-8 (D. Nev. Sept. 3,

 2015). The court agreed with the bankruptcy court that the state court action, which made a

 claim of negligence misrepresentation but never used the words “gross” or “willful,” was a claim

 for only simple negligence and was insufficient to qualify for the exception to the Plan injunction.

 Id.

                54.      Here, at no point in the Complaint does Lone Wolfe allege in any manner

 that Johnson’s actions constituted gross negligence or willful misconduct, nor does Lone assert

                                                 19
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                 Document     Page 20 of 36


 facts sufficient to make such a finding. The Complaint simply lacks any allegation remotely

 suggesting that Johnson’s actions, as an employee of a Debtor toward a Debtor’s vendor, would

 even be the least bit shocking to a reasonable person.

                55.       Lone Wolfe, therefore, has not and cannot demonstrate that cause exists

 to reopen these Chapter 11 Cases to burden the Reorganized Debtors and their employee with an

 evidentiary hearing to determine whether a cause of action (that plainly is based on a prepetition

 claim against the Debtors) qualifies for an exception to the Plan injunction.       Put simply, no

 grounds exist for finding that the Complaint falls within the exception to the Plan injunction.

                        (b)     Because the “Gist of the Action” is for Breach of Contract, Lone
                                Wolfe’s Claim Against Johnson Cannot Be Recast, or Converted
                                into, a Cause of Action for Tort

                56.       Lone Wolfe’s cause of action against Johnson for alleged tortious

 interference also fails under West Virginia law because it plainly is a contract action. The

 Complaint makes it repetitiously clear that Lone Wolfe is complaining of breach of the

 Construction Agreement, resulting in loss of “income under the said construction agreement.”

 See Complaint at ¶ 27.

                57.       Established West Virginia case law provides that Lone Wolfe cannot add

 conclusory tort allegations, such as “malice” and “tortious interference” and convert the contract

 action to a tort. Specifically, West Virginia courts have adopted the “gist of the action doctrine,”

 which is designed “to prevent the recasting of a contract claim as a tort claim.” See Gaddy

 Engineering Co. v. Bowles Rice McDavid Graff & Love, LLP, 746 S.E. 2d 568, 577 (W. Va.

 2013). Under the gist of the action doctrine, a tort claim “will not arise for breach of contract

 unless the action in tort would arise independent of the existence of the contract.” Syl. pt. 9,

 Lockhart v. Airco Heating & Cooling, Inc., 567 S.E.2d 619, 620 (W. Va. 2002); Cochran v.

                                                 20
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                Document     Page 21 of 36


 Appalachian Power Co., 246 S.E.2d 624, 628 (W. Va. 1798) (“If the action is not maintainable

 without pleading and proving the contract, where the gist of the action is the breach of the

 contract, either by malfeasance or non-feasance, it is, in substance, an action on the contract

 whatever may be the form of the pleading.”).

                58.      The Supreme Court of Appeals of West Virginia held that “recovery in

 tort will be barred” where any of the following four factors are present:

                (1) where liability arises solely from the contractual relationship
                between the parties;

                (2) when the alleged duties breached were grounded in the contract
                itself;

                (3) where any liability stems from the contract; and

                (4) when the tort claim essentially duplicates the breach of contract
                claim or where the success of the tort claim is dependent on the
                success of the breach of contract claim.

 Gaddy, 746 S.E.2d at 577. “Succinctly stated, whether a tort claim can coexist with a contract

 claim is determined by examining whether the parties’ obligations are defined by the terms of the

 contract.” Id. (unequivocally holding that a plaintiff cannot recover in tort if the complaint does

 no more than include “the bare bones averment that ‘Defendants negligently . . . breached their

 agreement with’ the [plaintiff]”); see also Cochran, 246 S.E. 2d. at 628 (holding that adding tort

 language such as “willfully, wantonly and negligently” to what essentially is a contract action

 does not convert the action into a tort).

                59.      Although recovery in tort will be barred under West Virginia law when

 any of the Gaddy factors exist, in the present case, all of the factors are present.     First, the

 alleged liability arises from the Construction Agreement between Lone Wolfe and Brooks Run.

 Second, the Complaint plainly sets forth that the alleged duties breached arise from non-payment

                                                 21
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                     Desc Main
                                Document     Page 22 of 36


 of invoices under the Construction Agreement and, thus, were grounded in the Construction

 Agreement itself. Third, any liability for the claimed damages of $160,000 stem from the

 Construction Agreement. Fourth and finally, the alleged tort claim is duplicative of a breach of

 contract claim.

                   60.   The Fourth Circuit recently – in Dan Ryan Builders, Inc. v. Crystal Ridge

 Development, Inc. and Covol Fuels No. 4, LLC v. Pinnacle Mining Co. LLC – applied West

 Virginia’s gist of the action doctrine to bar plaintiffs from proceeding with contract claims recast

 as torts.   Dan Ryan Builders, like the present case, involved a construction contract and

 allegations of tortious wrongs. 783 F.3d 976 (4th Cir. 2015). The alleged torts consisted of

 negligence in performing two contracts. The Fourth Circuit affirmed the opinion of the Northern

 District of West Virginia and held, among other things, that the allegations of negligence did not

 allege any breach of duty independent of the contract and, thus, was barred by West Virginia’s

 gist of the action doctrine. See id. at 981-82; see also Blankenship v. Westfield Ins. Co., 2015

 WL 2338619, at *3 (S.D. W. Va. May 13, 2015) (applying the gist of the action doctrine and the

 four Gaddy factors, to bar a negligence claim: “[s]imply put, [plaintiff] has failed to identify any

 legal duty, other than the contract, from which [defendant’s] alleged negligence could flow.

 Failure to live up to a contractual obligation cannot alone be the basis of a tort claim”).

                   61.   Similarly, in Covol Fuels, the Fourth Circuit affirmed a decision of the

 Southern District of West Virginia granting summary judgment barring fraudulent concealment

 and negligent misrepresentation claims under the gist of action doctrine, since both claims

 sounded in contract. 785 F.3d 104, 116 (4th Cir. 2015). In so holding, the Fourth Circuit found

 that the tort claims were simply breach of contract claims “masquerading” as torts. The court

 specifically found that the plaintiff’s allegations that the defendant had made misrepresentations

                                                  22
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                Document     Page 23 of 36


 or concealed its intention regarding the water level of an impoundment simply recast the breach

 of contract claims as alleged torts. Id.

                  62.    Lone Wolfe concludes in its Complaint, without explanation, that

 Johnson’s failure to approve payments under the Construction Agreement and hiring of another

 contractor to do the work Lone Wolfe was engaged to perform under the Construction

 Agreement constituted “malice” and “tortious interference,” but Lone Wolfe’s alleged tort claims

 against Johnson arise “solely from the contractual relationship between the parties” and

 “essentially duplicate” breach of contract claims, in the words of Gaddy. Accordingly, Lone

 Wolfe’s claims against Johnson fail under West Virginia’s gist of the action doctrine.

                        (c)     Lone Wolfe’s Claim Also Fails as a Matter of West Virginia Law
                                Under the Well-Settled Rule that a Person Cannot Intentionally
                                Interfere with His Own Contract

                  63.    Even if Lone Wolfe’s claim against Johnson is not barred by the gist of

 the action doctrine (which it is), it would be barred by the established rule that a person cannot

 intentionally interfere with his own contract. Therefore, an agent acting within the scope of his

 agency – like Lone Wolfe admits Johnson was doing here – cannot interfere with the contract of

 his principal.

                  64.    Specifically, “[t]o establish prima facie proof of tortious interference, a

 plaintiff must show: (1) the existence of a contractual or business relationship or expectancy; (2)

 an intentional act of interference by a party outside that relationship or expectancy; (3) proof

 that the interference caused the harm sustained; and (4) damages.” Torbett v. Wheeling Dollar

 Sav. & Trust Co., 314 S.E. 2d. 166, 167 (W. Va. 1983) (emphasis added).

                  65.    West Virginia law supports the basic principle that a party cannot

 tortuously interfere with his own contract:

                                                 23
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                  Desc Main
                                 Document     Page 24 of 36


                It is impossible for one party to a contract to maintain against the
                other party to the contract a claim for tortious interference. Neither
                party is a stranger to the contract. Each party has agreed to be
                bound by the terms of the contract itself, and may not thereafter
                use a tort action to punish the other party for actions that are within
                its rights under the contract.

  Shrewsbery v. National Grange Mut. Ins. Co., 395 S.E. 2d. 745, 747 (W. Va. 1990)

                66.      This principal extends to employees and agents: “[i]t is very well

 established that the agent of a known and disclosed principal is not liable to one with whom he

 contracts for a breach of contract, provided he acts within the scope of his authority.” Hoon v.

 Hyman, 105 S.E. 2d 925, 926 (W. Va. 1921). Furthermore, “[a] corporation cannot tortiously

 interfere with an agreement to which it is a party and accordingly, where an agent breaches a

 contract to which his principal is a party on behalf of his principal, no cause of action for tortious

 interference with regarding to such contract can be had.” Cotton v. Otis Elevator Co., 627

 F.Supp. 519, 522 (S.D. W. Va. 1986); see Panhandle Cleaning and Restoration, Inc. v.

 Nationwide Mut. Ins. Co., 2018 WL 3717108, at *2 (N.D. W. Va. Aug. 3, 2018) (“[A]n agent

 acting on behalf of his principal cannot be liable for tortious interference when his principal is a

 party to the contract.”). An exception to this principal, however, is if the employee or agent was

 acting outside the scope of their employment or agency. See, e.g., Marcum & Assoc., Inc. v.

 Mack Trucks, Inc., 2011 WL 2489985, at *3 (S.D. W. Va. June 21, 2011) (“The agent is liable

 only if the third party with whom he has acted can demonstrate that the agent acted without

 authority or in excess of his authority.”).

                67.      Here, as set forth in the Complaint, Brooks Run was the only party to the

 Construction Agreement with Lone Wolfe and Johnson “at all times relevant hereto, was an

 agent or employee of the said Brooks Run Mining Company, LLC.” See Complaint at ¶¶ 3 and

 4. Lone Wolfe submitted an invoice to Johnson “in his capacity as an employee of Brooks Run.”
                                                  24
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                   Desc Main
                                Document     Page 25 of 36


 See id. at ¶ 11. As the District Court already held “[f]inding that Johnson is liable for these

 actions and inactions amounts to finding that Brooks Run is liable because, as Lone Wolfe

 alleges, Johnson acted and failed to act in his capacity as an agent for Brooks Run.” See

 Memorandum Opinion & Order at p. 7. Lone Wolfe does not contend that Johnson, as agent for

 Brooks Run, acted without authority or in excess of his authority.               To the contrary, the

 Complaint specifically alleges that Johnson acted as an agent or employee of Brooks Run.

                68.      Since Johnson was “at all times relevant,” acting as agent and employee

 of Brooks Run, the tortious interference allegations of the Complaint fail as a matter of West

 Virginia law, even if they were not barred by the gist of the action doctrine.

                69.      In short, Lone Wolfe’s recast breach of contract claim against Johnson is

 that Johnson was, in effect, Brooks Run’s gatekeeper under the Construction Agreement and in

 that capacity failed or refused to authorize payments. This allegedly resulted in Lone Wolfe

 “never being paid for the said” Construction Agreement. See Complaint at ¶ 27 (“The actions by

 Arley Johnson complained of herein above, caused Lone Wolfe to be denied income under the

 said construction agreement to which Lone Wolfe was and is entitled in the amount of

 $160,000.”). In other words, the reality is that Lone Wolfe’s action against Johnson is nothing

 more than a thinly disguised effort to recover payment in full of its Proof of Claim from an

 employee of the Debtors.

                (ii)    Reopening the Chapter 11 Cases to Consider Whether A Vendor’s
                        Action Against an Employee, Which Is Based on a Prepetition Claim
                        Against the Debtors, Is Discharged and Enjoined Would Be Highly
                        Prejudicial

                70.      Here, the Reorganized Debtors and Johnson will be prejudiced if the

 relief requested by Lone Wolfe is granted. In particular for the Reorganized Debtors, and in

 addition to disturbing the finality of these closed cases, reopening the Chapter 11 Cases would
                                                  25
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                  Desc Main
                                 Document     Page 26 of 36


 impose significant additional expenses and obligations on the Reorganized Debtors in direct

 contravention of their fresh start.

                 71.      Case law provides that a bankruptcy discharge and injunction are

 designed to “give the debtor a financial ‘fresh start.’” See, e.g., In re Jet Florida Systems, Inc.,

 883 F.2d 970, 972 (11th Cir. 1989) (citing Jackson, The Fresh-Start Policy in Bankruptcy Law,

 98 Harv.L.Rev. 1393, 1396-97 (1985)). Thus, “with the injunction, a discharge in bankruptcy

 may be more effective in preventing ‘abuse by harassing creditors.’” Id. (quoting H.R. Rep. No.

 1502, 91st Cong., 2d Sess. at 1-2 (1970) [U.S. Code Cong. & Admin.News 1970, p. 4156]).

                 72.      As this Court previously noted in these Chapter 11 Cases with respect to

 the exculpation and release provisions in the Plan, such provisions give “a certain measure of

 finality to the interested parties and their professionals, and assures them they will not be . . .

 hounded by meritless claims following the conclusion of the bankruptcy case.” In re Alpha

 Natural Resources, Inc., 556 B.R. 249, 261 (Bankr. E.D. Va. 2016) (emphasis added); see also

 Health Diagnostic, 551 B.R. at 234 (holding with respect to the exculpation provision in the

 Chapter 11 plan, such liability protections are designed so released parties in a Chapter 11 plan

 “should not be subjected to future litigation involving . . . frivolous claims . . . .”).

                 73.      In In re Chemtura Corp., the Bankruptcy Court for the Southern District

 of New York similarly noted the importance of exculpation and release provisions in Chapter 11

 plans to protect released parties from being harassed by creditors who are upset about treatment

 of their claims in the bankruptcy case:

                 [E]xculpation provisions are included so frequently in chapter 11
                 plans because stakeholders all too often blame others for failures
                 to get recoveries they desire; seek vengeance against other parties;
                 or simply wish to second guess the decision makers in the chapter
                 11 case. Third-party releases, though perhaps to a lesser degree,
                 have a similar purpose.
                                                    26
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                               Document     Page 27 of 36



 439 B.R. 561, 610 (Bankr. S.D.N.Y. 2010) (emphasis added).

                74.     Moreover, courts have held that “any economic loss” incurred by a

 debtor as a result of creditor’s post-discharge pursuit of a prepetition action would violate the

 discharge injunction. See Perez v. Cumberland Farms, Inc., 213 B.R. 622, 623-24 (D. Mass.

 1997) (emphasis added) (holding that a creditor could not pursue a lawsuit to recover a

 prepetition claim from insurance because the debtor might be required “to spend money to

 defend the lawsuit, thus frustrating the fresh-start policy embodied in the Bankruptcy Code” and

 that because the lawsuit “could cause [the debtor] monetary consequences, the logic of pertinent

 case law suggests that such a lawsuit should be prohibited”); see also DePippo v. Kmart Corp.,

 335 B.R. 290, 298 (S.D.N.Y. 2005) (agreeing that a claimant was not entitled to relief from the

 plan injunction and discharge to pursue insurance for a prepetition claim because the reorganized

 debtor would incur costs up to the self-insured retention: “if the action against Kmart were

 permitted to proceed, it would have to pay litigation costs, which is contrary to the fresh start

 policy of the Bankruptcy Code”); Greiner v. Columbia Gas Transmission Corp. (In re Columbia

 Gas Transmission Corp.), 219 B.R. 716, 721 (Bankr. S.D. W. Va. 1998) (denying relief from the

 discharge injunction to pursue insurance for a prepetition claim because the reorganized debtor

 would incur expenses to defend: “[r]equiring [the reorganized debtor] to pay the costs of

 litigating its liability on [creditor’s] claim, which costs could be quite high, would violate the

 fresh-start policy of the Bankruptcy Code”).

                75.     At bottom, Lone Wolfe is asking this Court for a determination that it can

 pursue an action that fails as a matter of law against an employee of the Debtors (i.e., a Released

 Party) that is predicated entirely on Lone Wolfe’s prepetition claim against the Debtors. There is

 not a scintilla of support in the Complaint that Johnson’s actions constitute gross negligence or
                                                 27
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                       Desc Main
                                 Document     Page 28 of 36


 willful misconduct – only conclusory allegations. This is precisely the type of frivolous claim

 against a Released Party by an abusive creditor that the Plan injunction is designed to prevent.

                 76.      In addition to the harassing nature of Lone Wolfe’s cause of action on a

 Released Party, the Reorganized Debtors are indemnifying Johnson for fees and costs he incurs

 to defend against Lone Wolfe. Accordingly, if Lone Wolfe’s request is granted (more than 18

 months after Lone Wolfe last took action to pursue the Complaint), the Reorganized Debtors will

 incur costs to indemnify Johnson to defend a meritless prepetition claim by the Debtors’ vendor,

 including initially in connection with an evidentiary hearing before this Court to determine

 whether such claim is discharged. This would be directly contrary to the Reorganized Debtors’

 fresh start.

                 77.      The Reorganized Debtors also would be obligated to pay quarterly fees

 pursuant to 28 U.S.C. § 1930(a)(6) (“Quarterly Fees”) during the time the case is reopened. See

 In re Odin Demolition & Asset Recovery, LLC, 544 B.R. 615,634 (Bankr. S.D. Tex. 2016)

 (agreeing that the debtor would be prejudiced where reopening the case would obligate the

 debtor to pay quarterly fees to the U.S. Trustee). 8

                 78.      Lastly, reopening these Chapter 11 Cases to allow Lone Wolfe to seek a

 determination that its cause of action against Johnson was not discharged also would

 undoubtedly risk opening the floodgates to allow similar requests from other creditors of the

 Debtors. Indeed, more than 11,000 claims were filed in these Chapter 11 Cases. See also Alpha

 Natural Resources, 556 B.R. at 259 (noting that the Debtors creditors “numbered in the tens of



 8
         The Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72, amended the calculation of Quarterly Fees
         effective January 1, 2018, and increased Quarterly Fees. In short, because total disbursements would
         exceed $1,000,000 or more, the Reorganized Debtors would be obligated to pay quarterly fees in the
         amount of $250,000 or 1% of such disbursements, whichever is less.
                                                     28
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                               Document     Page 29 of 36


 thousands”). As explained to this Court in the Motion for Entry of a Final Decree and Order (I)

 Closing these Chapter 11 Cases; (II) Authorizing and Directing the Reorganized Debtors to (A)

 Make the Final Category 1 Distribution and (B) Apply Any Unclaimed Distributions to the

 Reorganized ANR Contingent Revenue Payment; (III) Discharging the Claims Oversight

 Committee; and (IV) Terminating Kurtzman Carson Consultants, LLC as Claims, Ballot and

 Noticing Agent (Docket No. 4106), the total amount of Allowed Category 1 General Unsecured

 Claims alone was $428,611,101.25 and the recovery for creditors holding such claims was 3%.

 Accordingly, the precedential impact of permitting a creditor of the Debtors to pursue an

 employee of the Debtors for what plainly is the payment of a prepetition claim against the

 Debtors, with only conclusory allegations of gross negligence or willful misconduct – including

 just reopening the Chapter 11 Cases to determine whether the action is discharged – cannot be

 overlooked in these Chapter 11 Cases and other large chapter 11 cases.

               79.      On the other hand, Lone Wolfe will suffer no real prejudice if the Motion

 to Reopen is denied. The Complaint plainly reveals that Lone Wolfe’s cause of action entirely is

 based on its contract with, and Proof of Claim against, a Debtor. Like all other creditors of the

 Debtors, Lone Wolfe’s Proof of Claim was addressed pursuant to the claims process established

 by this Court. Although Lone Wolfe may not be happy with the ultimate recovery, Lone Wolfe’s

 Proof of Claim was allowed as a Category 1 General Unsecured Claim and fully satisfied in

 accordance with the with the Plan and Order Closing Cases.

               B.      Lone Wolfe’s Motion to Reopen Is Barred By the Doctrine of Laches

               80.      Courts have recognized that the doctrine of laches may be a basis to deny

 a motion to reopen. See, e.g., In re Kean, 207 B.R. 118, 123 (Bankr. D. S.C. 1996). As stated by

 the court in Virgin Islands Bureau of Internal Revenue v. St. Croix Hotel Corporation:

                                                29
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                 Desc Main
                                 Document     Page 30 of 36


                The consensus of authority holds that the most important
                consideration in deciding whether to reopen the case is the
                timeliness of the motion. At the heart of this view is the doctrine
                of laches, which not only applies in bankruptcy proceedings but is
                an important consideration because the chief purpose of
                bankruptcy laws is to secure the prompt and effectual
                administration and settlement of the estate of all bankrupts within a
                limited period of time.

 60 B.R. 412, 414 (D.V.I. 1986), aff’d, 867 F.2d 169 (3d Cir. 1989) (citations omitted).

                81.      The Fourth Circuit has recognized that “[l]aches is sustainable only on

 proof of both of two elements: ‘(1) lack of diligence by the party against whom the defense is

 asserted, and (2) prejudice to the party asserting the defense.’” Mogavero v. McLucas, 543 F.2d

 1081, 1083 (4th Cir. 1976) (quoting Costello v. United States, 365 U.S. 265, 282 (1961)). In

 other words, “laches is applied where it is clear that a plaintiff unreasonably delayed in initiating

 an action and a defendant was prejudiced by the delay.” Robins Island Pres. Fund, Inc. v.

 Southold Dev. Corp., 959 F.2d 409, 423 (2d Cir. 1992); see also Merrill Lynch Inc. Managers v.

 Optibase, Ltd., 337 F.3d 125, 132 (2d Cir. 1983) (to apply laches, it must be shown that the

 plaintiff “inexcusably slept on [his] rights”).

                82.      In In re Lundberg, the Bankruptcy Court for the Eastern District of

 Oklahoma held that a creditor was barred by the doctrine of laches from reopening the cases to

 determine whether a claim was discharged when the motion to reopen was filed only 3 months

 after the debtor was granted a discharge and the case was closed. 152 B.R. 316 (Bankr. E.D.

 Okla. 1993). The court held that “[h]aving received notice of the case, [the claimant] could not

 sit idly by and wait the conclusion of the case without acting to have this Court determine the

 dischargeability of the particular debt.” Id. at 319. The court further held that the claimant

 “failed to modify the automatic stay or otherwise participate in this Court during the course of

 the bankruptcy case. To permit [the claimant] to do so now would be to permit a creditor to rest
                                                   30
Case 15-33896-KRH       Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22               Desc Main
                               Document     Page 31 of 36


 on his rights and obligations without even recognizing the existence of the bankruptcy case. This

 we shall not permit.” Id.

                83.     Similarly, here, the doctrine of laches should bar Lone Wolfe from

 reopening these Chapter 11 Cases to seek a determination that its alleged claim against Johnson

 is discharged. Lone Wolfe cannot offer a credible excuse for waiting 30 months from entry of

 the Confirmation Order and 18 months from the time it represented to the District Court that it

 intended to seek relief from this Court to file the Motion to Reopen. Indeed, Lone Wolfe made

 this representation to the District Court approximately 12 months before this Court closed these

 Chapter 11 Cases. Lone Wolfe was served with the Plan in June 2016 (31 months before it

 sought relief in this Court regarding whether its claim against a Released Party was

 discharged and enjoined by the Plan), which included the language discharging and enjoining

 claims against employees of the Debtor unless such claims are based on gross negligence or

 willful misconduct. Lone Wolfe then was served with Notice of the Effective Date of the Plan in

 August 2016 (29 months before it sought relief in this Court).         Counsel to Lone Wolfe

 subsequently was informed by bankruptcy counsel to the Reorganized Debtors in June 2017 (19

 months before it sought relief in this Court) that Lone Wolfe’s claim against Johnson was

 discharged and enjoined in the Chapter 11 Cases.

                84.     Put plainly, Lone Wolfe had ample opportunity to seek a determination

 from this Court regarding whether its meritless claim against Johnson was discharged during the

 pendency of these now-closed bankruptcy cases. Yet, Lone Wolfe did not. Failure to promptly

 take action with the Bankruptcy Court suggests that Lone Wolfe also does not believe it has a

 valid cause of action against Johnson, and the Motion to Reopen simply is Lone Wolfe’s latest



                                                31
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22              Desc Main
                                 Document     Page 32 of 36


 attempt to inappropriately pressure the Reorganized Debtors to settle and increase the

 distribution on its Proof of Claim.

                85.       At this time, the Reorganized Debtors have fully administered the

 Debtors’ estates, closed these cases and are focused on operating their businesses. As set forth

 above, there would be substantial prejudice to the Reorganized Debtors’ fresh start if these cases

 are reopened to permit Lone Wolfe to burden the Reorganized Debtors and Johnson at this late

 date with an evidentiary hearing to determine whether a prepetition cause of action against an

 employee of the Debtors – that is based entirely on its contract with the Debtors – was released

 under the Plan.

                86.       That Lone Wolfe failed to timely seek relief from this Court regarding

 whether its alleged claim against Johnson is discharged is reason enough for the Court to refuse

 to reopen these cases.

                C.        If the Court Agrees that the Cases Should be Reopened for Lone
                          Wolfe, It Should Condition and Limit Such Relief to Minimize
                          Prejudice to the Reorganized Debtors.

                87.       If this Court is inclined to reopen these cases to consider whether Lone

 Wolfe’s claim against Johnson was discharged and enjoined, the Reorganized Debtors request

 that the Court condition such relief on Lone Wolfe paying any and all Quarterly Fees that may be

 owed if these cases are opened to consider such relief . See McKinstry v. Richard Homes Enters.,

 LLC (In re Black Diamond Mining Co., LLC), 2016 Bankr. LEXIS, at *9 (Bankr. E.D. Ky. June

 16, 2016) (“[W]hen reopening a case would place an unfair financial burden on the other side,

 the bankruptcy court may condition reopening on the moving party’s agreement to reimburse the

 other side’s fees and costs.”); In re Oglesby, 519 B.R. 699, 706 (Bankr. N.D. Ohio 2014)

 (requiring the party moving to reopen the bankruptcy case to reimburse the nonmovant’s fees

                                                 32
Case 15-33896-KRH          Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                           Desc Main
                                  Document     Page 33 of 36


 and costs because “the nature of the prejudice experienced by [the non-movant] is of a type

 subject to cure by reimbursement”); In re Berry, 190 B.R. 486, 489 (Bankr. S.D. Ga. 1995)

 (holding that if a bankruptcy court finds that reopening would be prejudicial to the other party,

 the [c]ourt may condition the reopening of a case on alleviation of such prejudice”).

                     88.   While the Reorganized Debtors believe that cause does not exist to

 reopen these cases, the Reorganized Debtors submit that, in order to minimize prejudice on the

 Reorganization Debtors, Lone Wolfe should be required to pay any Quarterly Fees that may

 accrue if these cases are reopened for this Court to consider Lone Wolfe’s request for relief at

 this late date. 9

                     89.   In addition, the Reorganized Debtors also request that if the Court enters

 an order approving the Motion to Reopen, any such order should provide that (i) only the lead

 case of Alpha Natural Resources, Inc., Case Number 15-33896 (KRH), shall be reopened and

 such case shall only be reopened for the limited purpose of considering and addressing Lone

 Wolfe’s request for relief, and (ii) the case shall be closed automatically and without the need for

 further order of the Court upon the Court entering a dispositive order regarding such relief. The

 Reorganized Debtors submit that such provision is necessary and appropriate to avoid prejudice

 to the Reorganized Debtors given that these cases already have been closed by prior Order of this

 Court. In particular, any other party that intends to seek relief in these cases at this late stage

 should also have to demonstrate that it satisfies the standard set forth in section 350 of the

 Bankruptcy Code and applicable law to reopen these cases.




 9
         To minimize (or eliminate) any Quarterly Fees, the Court also could enter any dispositive orders regarding
         the Motion to Reopen and Lone Wolfe’s primary request for relief on the same day and, thus, limit the
         amount of time that these cases would be reopened.
                                                        33
Case 15-33896-KRH         Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                 Document     Page 34 of 36


                90.       Bankruptcy courts have granted similar relief in other cases. See, e.g., In

 re Patriot Coal Corp., Case No. 12-51502 (KAS) (Bankr. E.D. Mo. Oct. 9, 2015) (Docket No.

 5648) (providing that the chapter 11 case be reopened “for the limited purpose of allowing

 Peabody to file its adversary proceeding seeking interpretation of the Peabody Settlement Order

 on Peabody and UMWA in light of Debtors’ inability to continue under the terms of the Peabody

 Settlement Agreement”); In re Chemtura Corp., Case No. 09-11233 (JLG) (Bankr. S.D.N.Y.

 July 21, 2016) (Docket No. 5894) (providing that the chapter 11 case (i) be temporarily reopened

 for the limited purpose of considering the motion for relief and (ii) would be closed

 automatically and without the need for any further order upon the bankruptcy court entering a

 dispositive order on the motion for relief); In re Lazy Days’ RV Center, Inc., Case No. 09-13911

 (KG) (Bankr. D. Del. June 16, 2011) (Docket No. 166) (providing that the chapter 11 cases (i) be

 reopened for the limited purpose of adjudicating the motion for relief and enforcing the

 confirmation order and plan, and (ii) shall be closed upon the expiration of the appeal period for

 the motion for relief without the need for further order of the bankruptcy court); In re The New

 York Racing Ass’n Inc., Case No. 06-12618 (JMP) (Docket No. 1175) (granting the debtor’s

 motion to reopen the chapter 11 case for the limited purpose of (i) clarifying and, if necessary,

 amending the court’s Order Authorizing the Employment of Getnick & Getnick as Special

 Business Integrity Counsel to NYRA, dated September 19, 2007, and (ii) addressing claims, if any,

 associated therewith).

                               Conclusion and Reservation of Rights

                91.       For the reasons set forth above, the Reorganized Debtors respectfully

 submit that the Court should deny the Motion to Reopen. To the extent the Court is not inclined

 to deny the Motion to Reopen, the Reorganized Debtors request any order approving the Motion

                                                  34
Case 15-33896-KRH        Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22                Desc Main
                                Document     Page 35 of 36


 to Reopen provide that (i) Lone Wolfe shall pay any U.S. Trustee’s quarterly fees that may be

 owed as a result of reopening these cases, (ii) only the lead case of Alpha Natural Resources, Inc.,

 Case Number 15-33896 (KRH), shall be reopened and such case shall only be reopened for the

 limited purpose of considering and addressing Lone Wolfe’s request for relief, and (iii) the case

 shall be closed automatically and without the need for further order of the Court upon the Court

 entering a dispositive order regarding such relief

                92.      The Reorganized Debtors expressly reserve their right to amend, modify,

 or supplement this Objection and to raise any additional arguments and present evidence at any

 hearing concerning the Motion to Reopen and the Objection.




                                                 35
Case 15-33896-KRH            Doc 4181 Filed 01/09/19 Entered 01/09/19 17:24:22            Desc Main
                                    Document     Page 36 of 36


                  WHEREFORE, the Reorganized Debtors respectfully request that the Court:

 (i) sustain this Objection, and (ii) grant such other and further relief to the Reorganized Debtors

 as the Court may deem proper.


 Dated: January 9, 2019                           Respectfully submitted,
        Richmond, Virginia
                                                     /s/ Henry P. (Toby) Long, III
                                                  Tyler P. Brown (VSB No. 28072)
                                                  J.R. Smith (VSB No. 41913)
                                                  Henry P. (Toby) Long, III (VSB No. 75134)
                                                  Justin F. Paget (VSB No. 77949)
                                                  HUNTON ANDREWS KURTH LLP
                                                  Riverfront Plaza, East Tower
                                                  951 East Byrd Street
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 788-8200
                                                  Facsimile: (804) 788-8218

                                                  Carl E. Black (admitted pro hac vice)
                                                  Thomas A. Wilson (admitted pro hac vice)
                                                  JONES DAY
                                                  North Point
                                                  901 Lakeside Avenue
                                                  Cleveland, Ohio 44114
                                                  Telephone: (216) 586-3939
                                                  Facsimile: (216) 579-0212

                                                  ATTORNEYS FOR REORGANIZED
                                                  DEBTORS




                                                 36


 066879.0000036 EMF_US 71888129v4
